--------------------------------------------------------------------------------

Exhibit 10.2
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”), dated as of May 29, 2015, is made by
and between Pozen Inc., a Delaware corporation (the “Company”), and John R.
Plachetka (the “Stockholder”).
 
WHEREAS, the Company and the Stockholder have entered into a Separation
Agreement dated as of even date herewith (as such agreement may be subsequently
amended or modified, the “Separation Agreement”);
 
WHEREAS, in connection with the Potential Transaction (as defined in Section 1
below) that is being considered, the Stockholder will receive substantial
benefit from the Potential Transaction if consummated;
 
WHEREAS, the Stockholder beneficially owns and has sole voting power with
respect to the number of shares of common stock, $0.001 par value per share (the
Common Stock”), of the Company, and holds other rights to acquire beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) of the number of shares of Common Stock,
indicated opposite the Stockholder’s name on Schedule 1 attached hereto
(together with any New Shares (defined in Section 3 below), the “Shares”); and
 
WHEREAS, as an inducement and a condition to the willingness of the Company to
enter into the Separation Agreement, and in consideration of the substantial
expenses incurred and to be incurred by the Company in connection therewith, the
Stockholder has agreed to enter into and perform this Agreement.
 
NOW, THEREFORE, in consideration of, and as a condition to, the Company entering
into the Separation Agreement and proceeding with the transactions contemplated
thereby, and in consideration of the expenses incurred and to be incurred by the
Company in connection therewith, the Company and the Stockholder hereby agree as
follows:
 
1.             Agreement to Vote Shares.  The Stockholder agrees that, prior to
the Expiration Date (as defined in Section 2 below), at any meeting of the
stockholders of the Company or any adjournment or postponement thereof, or in
connection with any written consent of the stockholders of the Company, with
respect to a possible merger, sale or other transfer, directly or indirectly and
whether in one or a series of transactions, of all or a significant portion of
the assets or securities of the Company or any extraordinary corporate
transaction, regardless of the form or structure of such transaction, in each
case if and to the extent adopted or approved by the Company’s Board of
Directors and recommended to the Company’s stockholders for adoption or approval
(the “Potential Transaction”), the Stockholder shall:
 
(a)            appear at such meeting or otherwise cause the Shares to be
counted as present thereat for purposes of calculating a quorum; and
 

--------------------------------------------------------------------------------

(b)            from and after the date hereof until the Expiration Date, vote
(or cause to be voted) or deliver a written consent (or cause a written consent
to be delivered) covering all of the Shares that such Stockholder shall be
entitled to so vote:  (i) in favor of adoption and approval of the Potential
Transaction and all other transactions contemplated by the definitive agreements
documenting the Potential Transaction (the “Definitive Documentation”) as to
which stockholders of the Company are called upon to vote or consent in favor of
any matter necessary for consummation of the Potential Transaction and the other
transactions contemplated by the Definitive Documentation or as otherwise; (ii)
against any action or agreement that would reasonably be expected to result in a
breach in any material respect of any covenant, representation or warranty or
any other obligation or agreement of the Company or any of its Affiliates (as
defined in Rule 12b-2 under the Exchange Act) under the Definitive Documentation
or that would reasonably be expected to result in any of the conditions to the
Company’s or any of its Affiliates’ obligations under the Definitive
Documentation not being fulfilled; and (iii) against any agreement, transaction
or other matter that is intended to, or would reasonably be expected to, impede,
interfere with, delay, postpone, discourage or materially and adversely affect
the consummation of the Potential Transaction and all other transactions
contemplated by the Definitive Documentation (an “Alternative Proposal”).  The
Stockholder shall not take or commit or agree to take any action inconsistent
with the foregoing.
 
2.             Expiration Date; Termination.  As used in this Agreement, the
term “Expiration Date” shall mean the earliest to occur of (a) May 29, 2018 or
such shorter time required by law, (b) the completion of the Potential
Transaction, or (c) upon mutual written agreement of the parties to terminate
this Agreement.  Upon termination or expiration of this Agreement (including
upon the Expiration Date), no party shall have any further obligations or
liabilities under this Agreement; provided, however, such termination or
expiration shall not relieve any party from liabilities or damages arising out
of the willful and material breach by such party of any of its representations,
warranties, covenants or other agreements contained in this Agreement.
 
3.              Additional Purchases.  The Stockholder agrees that any shares of
capital stock of the Company that the Stockholder purchases or with respect to
which the Stockholder otherwise acquires beneficial ownership after the
execution of this Agreement and prior to the Expiration Date (“New Shares”),
shall be subject to the terms and conditions of this Agreement to the same
extent as if they constituted Shares as of the date hereof, and the
representation and warranties in Section 5 below shall be true and correct as of
the date that beneficial ownership of such New Shares is acquired.  The
Stockholder agrees to promptly notify the Company in writing of the nature and
amount of any New Shares.
 
4.             Agreement to Retain Shares.  From and after the date hereof until
the Expiration Date, the Stockholder agrees not to, directly or indirectly:  (i)
sell, assign, transfer, tender or otherwise dispose of (including, without
limitation, by the creation of a Lien (as defined in Section 5(c) below))
(collectively, “Transfer”) any Shares, if such Transfer of Shares would result
in the transferee thereof owning, directly or indirectly, five percent (5%) or
more of the Company’s issued and outstanding shares of Common Stock as of the
date that such Transfer is consummated; provided, however, that the restrictions
set forth in this Section 4(i) shall be inapplicable: (x) to Transfers of Shares
consummated through any national securities brokers so long as the Stockholder
is not aware of who the transferee of such Shares is; and (y) if the transferee
of such Shares is the private equity firm, or its affiliates, separately agreed
by the parties, or (ii) take any action that would make any representation or
warranty of the Stockholder contained herein untrue or incorrect or have the
effect of preventing or disabling the Stockholder from performing the
Stockholder’s obligations under this Agreement.  Notwithstanding the foregoing,
the Stockholder may make Transfers with the written consent of the Company (such
consent not to be unreasonably withheld, conditioned or delayed).
 
2

--------------------------------------------------------------------------------

5.              Representations and Warranties of the Stockholder.  The
Stockholder hereby represents and warrants to the Company as follows:
 
(a)            the Stockholder has the full power and authority to execute and
deliver this Agreement and to perform the Stockholder’s obligations hereunder;
 
(b)           this Agreement has been duly executed and delivered by or on
behalf of the Stockholder and (assuming this Agreement constitutes a valid and
binding agreement of the Company) constitutes a valid and binding agreement with
respect to the Stockholder, enforceable against the Stockholder in accordance
with its terms, except as enforcement may be limited by general principles of
equity whether applied in a court of law or a court of equity and by bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally;
 
(c)            the Stockholder beneficially owns the number of Shares indicated
opposite such Stockholder’s name on Schedule 1, free and clear of any liens,
claims, charges or other encumbrances or restrictions of any kind whatsoever
(“Liens”), and has sole or otherwise unrestricted, voting power with respect to
such Shares, and none of the Shares are subject to any voting trust or other
agreement, arrangement, or restriction with respect to the voting of the Shares,
except as contemplated by this Agreement;
 
(d)            the execution and delivery of this Agreement by the Stockholder
does not, and the performance by the Stockholder of his obligations hereunder
and the compliance by the Stockholder with any provisions hereof will not,
violate or conflict with, result in a material breach of or constitute a
material default (or an event that with notice or lapse of time or both would
become a material default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of a Lien
on any Shares pursuant to, any agreement, instrument, note, bond, mortgage,
contract, lease, license, permit or other obligation or any order, arbitration
award, judgment or decree to which the Stockholder is a party or by which the
Stockholder is bound, or any law, statute, rule or regulation to which the
Stockholder is subject
 
(e)            the execution and delivery of this Agreement by the Stockholder
does not, and the performance of this Agreement by the Stockholder does not and
will not, require any consent, approval, authorization or permit of, or filing
with or notification to, any governmental or regulatory authority by the
Stockholder, except for applicable requirements, if any, of the Exchange Act,
and except where the failure to obtain such consents, approvals, authorizations
or permits, or to make such filings or notifications, would not prevent or delay
the performance by the Stockholder of his obligations under this Agreement in
any material respect; and
 
3

--------------------------------------------------------------------------------

 
(f)        except for the Consent of Spouse attached hereto as Exhibit A, no
consent of the Stockholder’s spouse is necessary under any “community property”
or other laws in order for the Stockholder to enter into and perform its
obligations under this Agreement.
 
6.              Irrevocable Proxy.  By execution and delivery of this Agreement,
the Stockholder does hereby appoint the Company, acting through a duly
designated officer, with full power of substitution and resubstitution, as the
Stockholder’s true and lawful attorney and irrevocable proxy, to the fullest
extent of the Stockholder’s rights with respect to the Shares, to vote each of
the Shares solely with respect to the matters set forth in Section 1 hereof. 
The Stockholder intends this proxy to be irrevocable and coupled with an
interest hereunder until the Expiration Date, at which time this irrevocable
proxy shall automatically terminate.  The Stockholder hereby revokes any proxies
previously granted by the Stockholder with respect to the Shares, and represents
to the Company that none of such previously-granted proxies are irrevocable.
 
7.              No Solicitation.  From and after the date hereof until the
Expiration Date, Stockholder shall not, nor shall he permit any of his
Affiliates to, (a) solicit, initiate or knowingly encourage (including by way of
furnishing non-public information or other assistance), or take other action to
facilitate, any inquiries or the making of any proposal that constitutes, or may
reasonably be likely to lead to, any Alternative Proposal, (b) participate in
any discussions or negotiations regarding, or that may reasonably be likely to
lead to, any Alternative Proposal, (c) enter into any agreement with respect to
an Alternative Proposal, (d) solicit proxies, become a “participant” in a
“solicitation” or take any action to facilitate a “solicitation” (as such terms
are defined in Regulation 14A under the Exchange Act) with respect to any
Alternative Proposal, (e) initiate a stockholders’ vote or action by consent of
the Company’s stockholders with respect to any Alternative Proposal, or (f)
except by reason of this Agreement become a member of a “group” (as such term is
used in Rule 13d-5(b)(1) of the Exchange Act) with respect to any voting
securities of the Company that takes any action in support of any Alternative
Proposal.
 
8.              Waiver of Appraisal Rights.  The Stockholder hereby waives, and
agrees not to exercise or assert, any appraisal rights under Section 262 of the
Delaware General Corporation Law in connection with the Potential Transaction.
 
9.              Specific Enforcement.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof or was otherwise breached and that
money damages or other legal remedies would not be an adequate remedy for any
such damages.  It is accordingly agreed that the parties hereto shall be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, in
any state or federal court in any competent jurisdiction, in addition to any
other remedy to which they may be entitled at law or in equity.  Any
requirements for the securing or posting of any bond with respect to any such
remedy are hereby waived.
 
4

--------------------------------------------------------------------------------

10.       Further Assurances.  The Stockholder shall, from time to time, execute
and deliver, or cause to be executed and delivered, such additional or further
consents, documents and other instruments as the Company may reasonably request
for the purpose of effectively carrying out the transactions contemplated by
this Agreement.
 
11.           Notice.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or sent by
overnight courier (providing proof of delivery) to the Company at its address
set forth on the signature page hereto and to the Stockholder at his address set
forth on the signature page hereto (or at such other address for a party as
shall be specified by like notice).
 
12.           Severability.  If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
13.           Binding Effect and Assignment.  All of the covenants and
agreements contained in this Agreement shall be binding upon, and inure to the
benefit of, the respective parties and their permitted successors, assigns,
heirs, executors, administrators and other legal representatives, as the case
may be.  This Agreement may not be assigned by any party hereto without the
prior written consent of the other party hereto.
 
14.           No Waivers.  No waiver of any provisions hereof by any of the
parties hereto shall be deemed a waiver of any other provisions hereof by any
such party, nor shall any such waiver be deemed a continuing waiver of any
provision hereof by such party.
 
15.          Governing Law; Jurisdiction and Venue.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of North
Carolina without regard to its rules of conflict of laws.  The parties hereto
hereby irrevocably and unconditionally consent to and submit to the exclusive
jurisdiction of the courts of the State of North Carolina and of the United
States of America located in such state (the “North Carolina Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agree not to commence any litigation relating thereto
except in such courts), waive any objection to the laying of venue of any such
litigation in the North Carolina Courts and agree not to plead or claim in any
North Carolina Court that such litigation brought therein has been brought in
any inconvenient forum.
 
16.           Waiver of Jury Trial.  The parties hereto hereby waive any right
to trial by jury with respect to any action or proceeding related to or arising
out of this Agreement, any document executed in connection herewith and the
matters contemplated hereby and thereby.
 
5

--------------------------------------------------------------------------------

17.           Entire Agreement; Amendment.  This Agreement supersedes all prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof.  This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto.
 
18.           Effect of Headings.  The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.
 
19.           Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile or other electronic transmission), each of
which will be deemed an original but all of which together shall constitute one
and the same instrument. Delivery of an executed counterpart signature page is
as effective as executing and delivering this Agreement in the presence of the
other party to this Agreement.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------

EXECUTED as of the date first above written.
 

 
STOCKHOLDER:
   
/s/ John R. Plachetka
 
John R. Plachetka

 

 
COMPANY:
   
POZEN INC.
   
By:
/s/ Kenneth B. Lee, Jr.
 
Name:
Kenneth B. Lee, Jr.
 
Title:
Lead Independent Director

 

 
Address:
     
Pozen Inc.
 
1414 Raleigh Rd, Suite 400
 
Chapel Hill, NC 27517

 
[Signature Page to Voting Agreement]
 

--------------------------------------------------------------------------------

SCHEDULE 1
 
Shares


All shares and rights to shares directly or indirectly owned by either
Stockholder or Stockholder’s spouse including but not limited to any listed
below or attached hereto.
 

--------------------------------------------------------------------------------

CONSENT OF SPOUSE
 
I, Clare A. Plachetka, spouse of John R. Plachetka, acknowledge that I have read
the Voting Agreement, dated as of even date herewith, by and between Pozen Inc.
(the “Company”), to which this Consent is attached as Exhibit A (as such
agreement may be subsequently amended or modified, the “Agreement’), and that I
understand the contents of the Agreement. I am aware that my spouse is a party
to the Agreement and the Agreement contains provisions regarding the voting and
transfer of Shares (as defined in the Agreement) of the Company which my spouse
owns, including any interest I might have therein.
 
I hereby agree that I and any interest, including any community property
interest, that I may have in any Shares subject to the Agreement shall be
irrevocably bound by the Agreement, including any restrictions on the transfer
or other disposition of any Shares or voting or other obligations as set forth
in the Agreement. I hereby appoint my spouse as my attorney-in-fact with respect
to the exercise of any rights and obligations under the Agreement.  This Consent
shall be binding on my executors, administrators, heirs and assigns. I agree to
execute and deliver such documents as may be necessary to carry out the intent
of the Agreement and this Consent.
 
I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right. I am under no disability or impairment that affects my
decision to sign this Consent and I knowingly and voluntarily intend to be
legally bound by this Consent.


Dated as of May 29, 2015.
     
/s/ Clare A. Plachetka
 
Signature
     
Clare A. Plachetka
 
Print Name
 

 
 

--------------------------------------------------------------------------------